  8:20-cv-00393-RGK-PRSE Doc # 15 Filed: 03/23/21 Page 1 of 1 - Page ID # 54




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ARTHUR D. JONES,

                    Plaintiff,                              8:20CV393

       vs.
                                                        MEMORANDUM
GABRIEL PENAHERRERA,                                     AND ORDER
Correctional Officer; JOHN JOHNSON,
Correctional Officer; SETH VAN
MAANEN, Correctional Officer; and J.A.
JORDAN, Correctional Officer,

                    Defendants.


      This matter is before the court on its own motion. On March 11, 2021, the
court’s Memorandum and Order on initial review was returned to the court as
undeliverable. (Filing 12.) On March 12, 2021, the court ordered Plaintiff to apprise
the court of his current address, in the absence of which this matter would be
dismissed without prejudice and without further notice. (Filing 13.) The court’s
order has been returned to the court by the United States Postal Service as
undeliverable. (Filing 14.)

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendants are
dismissed without prejudice, and judgment shall be entered by separate document.

      DATED this 23rd day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
